        1:18-mc-01028-JBM-JEH # 2                    Page 1 of 6                                             E-FILED
                                                                           Tuesday, 30 October, 2018 10:36:08 AM
                                                                                     Clerk, U.S. District Court, ILCD

                                     IN THE UNITED STATES DISTRICT COURT
                                     F'OR THE CENTRAL DISTRICT OF ILLINOIS
                                                PEORIA DIVISION

ARCH SPECIALTY INSURANCE
COMPANY,                                                   Original Case No. 2:11 -cv -007 7 4-MCE-DB, -
                                                           U.S. District Court for the Eastern District of
                        Plaintiff,                         California

        v                                                  LIBERTY SURPLUS INSURANCE
                                                           CORPORATION'S MOTION TO
EVANSTON INSURANCE COMPANY;                                COMPEL PRODUCTION OF
LIBERTY SURPLUS INSURANCE                                  DOCUMENTS FROM STATE FARM
CORPORATION; AND DOES 1 through 100,                       GENERAL INSURANCE COMPANY
inclusive,

                        Defendants.



        COMES NOW, Liberty Surplus Insurance Corporation ("LSIC"), pursuant to Rule 37(a) of

the Federal Rules of Civil Procedure, and respectfully requests the Court Order non-parly State Farm

General Insurance Company ("State Farm")l to produce documents pursuant to a subpoena duces

tecum properly served to State Farm by LSIC ("Subpoena").

      In this action, currently pending the U.S. District Court for the Eastern District of California,

plaintiff Arch Specialty Insurance Company ("Arch") seeks contribution from LSIC in relation to               a


settlement paid on behalf              of a mutual insured, USA Properties, Inc. ("USA Properties"), in      the


underlying action, North Natomas Apartments I, L.P., et al. v. USA Properties Fund, Inc., et al.,

Sacramento County Case No. 34-2012-00131888 ("North Natomas action"). (Request for Judicial

Notice (.,RJN"), Ex.           B). As one of its defenses to the complaint filed by Arch, LSIC contends that
coverage available under the LSIC policies,           if any, is excess to coverage provided to USA Properties

as an additional insured. (RJN,           Ex' C).


t As State Farm is a corporation with is principle place of business in Bloomington, Illinois, (See
Request for Judicial Noiice ("RJN"), Ex. A), the U.S. District Court for the Central District of
Illinois is the proper venue for LSIC's motion to compel. See F.R.C.P. 37(a)(2) ("A motion for an
order to a nonparty must be made in the court where the discovery is or will be taken").


{0|999327.DOC   /   \
       1:18-mc-01028-JBM-JEH # 2                       Page 2 of 6




     In particular, the "Other Insurance" clause of the LSIC policies states coverage afforded to

USA Properties,     if   any, is "excess over...[a]ny other primary insurance available to you covering

liability for damages arising out of the premises or operations for which you have been added                as an


additional insured by attachment           of an endorsement."          Consistent with this, the "SPECIAL

CONDITIONS FOR SUBCONTRACTORS ENDORSEMENT ("Subcontractors
Endorsement,,)" included       in each of the LSIC policies           states the "[c]ommercial general liability

coverage maintained by [USA Properties] subcontractors shall be primary and this policy shall be

excess of    limits of liability of such insurance'" (RJN, Ex. C).

     Relevant here, State Farm has acknowledged USA Properties qualifies as an additional insured

for the North Natomas action under a policy issued to subcontractor, Alliance Building Products,

Inc. ("Alliance"). (Declaration of Patrick Fredette ("Fredette Decl."), fl Ex.           A). Further, State Farm

paid $500,000 on behalf of Alliance to settle the North Natomas action. (RJN, Ex' D).

     Thus, and with the "Other Insurance" clause and 'osubcontractor's Endorsement" in mind,

LSIC issued to State Farm the Subpoena on October 2,2018. (Fredette Decl., fl 5, Ex.                       B).   The


Subpoena requested State Farm produce the following relevant documents by October 10, 2018:

        l.        A complete certified copy of the policy            issued by State to Alliance under
                  number 90-D3-8827-2.

       2.         A complete copy of the claim file for State Farm claim no. 55-20N8-866.

        3.        All communications to or from State Fatm, or anyone      acting on State
                  Farm's behalf, regarding claim no. 55-20N8-866 andlor the North Natomas
                  action.

        4.        All documentation regarding payment of claims by State Farm under policy
                  number 90-D3-8827-2,including proof of payments of any such claims.
                                                                                              ooproducts
        5.        Alldocuments that reflect the 'oper occurrence," 'oaggregate" and
                  completed operations" remaining limit(s) available on policy number 90-
                  D3-8827-2 as of Decembet29,2014.




                               {01999327.DOC   t   I                                 2
          1:18-mc-01028-JBM-JEH # 2                    Page 3 of 6




(rd.).

         On October 9, 2018, LSIC received a letter from Richard Iles, Underwriting Services from

State Farm enclosing certain policy documents related to policy number 90'D3-8827-2. (Fredette

Decl., fl 6, Ex.   C).   The response was "on behalf of Underwriting onlyo' and did not contain any

documents reflecting the remaining limits available on the State Farm policy.                  (ld,) On October 10,

2018, LSIC sent a representative to the location that accepted service of the Subpoena to obtain the

remaining documents. (Declaration of Greg Benefield ("Benefield Decl."), fl                      3). No documents

were provided.     (ld.).   On October 16,2018, LSIC's representative returned to obtain information

relative to the status of the remaining outstanding documents            .   (ld. at fl 4). LSIC was told to contact

State Farm's general counsel. (1d,).

         On October 16,2018, LSIC sent correspondence to State Farm's general counsel, Stephen

McManus, explaining that documents remained outstanding and requested counsel contact LSIC to

resolve the matter. (Fredette Decl., fl 8, Ex.           D).   State Farm received the letter the    following day.

(Id. atfl 9, Ex. E). On October 23,2018, counsel for LSIC engaged in a teleconference with Petrina

Johns     of State Farm's    corporate law department. (Declaration              of Jennifer   Paonessa (o'Paonessa


Decl."), tl   2). Ms. John's indicated         State Farm was    in receipt of the Subpoena and that State Farm

was working to compile the documents requested.                  (Id.). However, Ms. Johns explained that she

was not personally working on the matter and could not indicate a timeframe                           in which   the


documents would be received.           (ld.). Nor could Ms. Johns specifically              confirm what documents

State Farm planned to produce. (ld.)

         On October 25, 2018, LSIC engaged in a teleconference with Stephanie Glausser of                      Sate


Farm's subpoena compliance department. (ld. at fl                3). Ms.     Glausser advised that State Farm was

gathering documents responsive to the subpoena and would be sending an invoice to LSIC. (Id.).




                               {01999327.DOC   I   \                                    J
       1:18-mc-01028-JBM-JEH # 2                    Page 4 of 6




During the teleconference, LSIC requested Ms. Glausser confirm that State Farm would                           be


producing all documents sought by the Subpoena. (1d.). Ms. Glausser stated she could not provide

the requested confirmation, as information regarding limits remaining on the State Farm policy is

retained by State Farm's underwriting department, of which she is not a member.                     (ld.).   LSIC

requested Ms. Glausser provide her email address so as                  to enable LSIC to memorialize the

conversation in writing. (1d..). Ms. Glausser responded that State Farm forbid her from providing

her email address to third-parties. (/d')

      On October 29,2078, LSIC sent a second correspondence to State Farm's general counsel,

Mr. McManus, explaining that LSIC was moving forward with a motion to compel, as the
documents were overdue and LSIC was unable to obtain written confirmation from State Farm that

LSIC would be receiving all the documents sought by the Subpoena. (Fredette Decl., fl 12, Ex. G).

As of the filing of this motion, State Farm has yet to produce a complete copy of the claim file, all

communications     to or from    State Farm regarding claim no. 55-20N8-866,                 all claim payment
                                                     ooper                  ooaggregate" and "products completed
documentation and all documents reflecting                   occurrence,"

operations" remaining limit(s). (ld. atfl 12).

      LSIC has attempted to resolve the dispute, but the dispute remains. As such, LSIC respectfully

requests the Court order State Farm to comply with the Subpoena and produce a complete copy                    of

the claim file, all communications to or from State Farm regarding claim no. 55-20N8-866, all claim
                                                                                     o'products
payment documentation and all documents reflecting "per occurrence," "aggregale" and

completed operations" remaining limit(s). See e.g. Trading Techs. Intern., Inc. v. eSpeed, lnc.,2007

wL 49195 60, at x 1 otr.D. Ill. 2007) ("[b]ecause such trading data is relevant           to the eSpeed case, we

grant TT's motion to compel" nonparty to respond to subpoena)'




                            {01999327.DOC   t   }                                     4
1:18-mc-01028-JBM-JEH # 2          Page 5 of 6




                                   Respectfully Submitted


                                   /s/ Thomas  Snrikn.r
                                   Thomas E. Sarikas
                                   Bryce Downey & Lenkov, LLC
                                   200 N. LaSalle Street, Suite 2700
                                   Chicago, Illinois 60604
                                   (312)377-1501 -phone
                                   (312) 377-1502 - fax
                                   Attorney     for   Defendant Liberty Surplus Insurance
                                    Corporation            )




                                   /s Patrick
                                   Patrick Fredette, motionfor pro hac vice pending
                                   McCormick Barstow LLP
                                   312 Walnut Street
                                   Cincinnati, Ohio 45202
                                   Telephone: (513) 7 62-7 520
                                   Fax: (513) 762-7521
                                   natrick. fredette@.mccormickbarstow. com
                                   Attorney for Defendant Liberty Surplus Insurance
                                    Corporation




              10|999327.DOC   I\                                  5
       1:18-mc-01028-JBM-JEH # 2           Page 6 of 6




                               CERTIFICATE OF SERVICE

      A copy of the foregoing will served via U.S. Mail on the date of filing to the following:

Stephen McManus
One State Farm Plaza
Bloomington,IL 61710
Counsel for State Farm General Insurance Company



David Blau
Ron Nelson
Blau Keane Law GrouP, P.C.
128 El Segundo, CA90245
david@blaulaw.net
ron@blaulaw.net
Attorneys for Arch SpecialtY
Insurance Company

       A copy of the foregoing will be served in person on october 30, 2018 to:

State Farm General Insurance Company
c/o Karissa Lowry
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833




                                            /s/ Thoma.t   ,\nrikn.c
                                            One of the attorneys for Defendant Liberty Surplus
                                            Insurance Corporation
